Exhibit 10.5
SECURITIES PURCHASE AGREEMENT
          THIS SECURITIES PURCHASE AGREEMENT (the 'Agreement') is made as of the
25th day of June, 2014 by and between Medican Enterprises, Inc., a Nevada
corporation (the 'Company'), and Himmil Investments, Ltd., a British Virgin
Islands company (the 'Investor').
          WHEREAS, the Company and the Investor are executing and delivering
this Agreement in reliance upon the exemption from securities registration
afforded by Section 4(a)(2) of the Securities Act of 1933, as amended (the '1933
Act'), and Rule 506(b) of Regulation D ('Regulation D') as promulgated by the
United States Securities and Exchange Commission (the 'Commission') under the
1933 Act (without limiting any other such exemption which may apply to the
transactions contemplated by this Agreement);
          WHEREAS, the Company has authorized the issuance of (i) a senior
convertible note, in the original principal amount of $1,500,000, in the form
attached hereto as Exhibit A (the 'Note'), which Note shall be convertible into
shares of the Company's common stock, $.001 par value per share (the 'Common
Stock'), in accordance with the terms of the Note, and (ii) a warrant to acquire
up 297,832 additional shares of Common Stock, in the form attached hereto as
Exhibit B (the 'Warrant');
          WHEREAS, Investor wishes to purchase, and the Company wishes to sell
at the Closing (as defined below), upon the terms and conditions stated in this
Agreement, (i) the Note (and the Common Stock issuable upon conversion thereof,
collectively, the 'Conversion Shares') and (ii) the Warrant (and the Common
Stock issuable upon exercise thereof, collectively, the 'Warrant Shares').
          WHEREAS, the Note, the Conversion Shares, the Warrant and the Warrant
Shares are collectively referred to herein as the 'Securities' and the offering
contemplated hereby is referred to herein as the 'Offering';
          WHEREAS, the parties have agreed that the obligation to repay the Note
shall be an unsecured obligation of the Company; and
          WHEREAS, at the Closing, the parties hereto shall execute and deliver
a Registration Rights Agreement, in the form attached hereto as Exhibit C (the
'Registration Rights Agreement'), pursuant to which the Company has agreed to
provide certain registration rights with respect to the Registrable Securities
(as defined in the Registration Rights Agreement), under the 1933 Act and the
rules and regulations promulgated thereunder, and applicable state securities
laws.
          NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and in consideration of the
premises and the mutual agreements, representations and warranties, provisions
and covenants contained herein, the parties hereto, intending to be legally
bound hereby, agree as follows:

 

--------------------------------------------------------------------------------

 
          1. Purchase and Sale of Note and Warrant.
                    1.1 Purchase and Sale of Note and Warrant. Subject to the
satisfaction (or, where legally permissible, the waiver) of the conditions set
forth in Section 4.1, the Company shall issue and sell to the Investor, and the
Investor shall purchase from the Company on the Closing Date (as defined below),
the Note and the Warrant (the 'Closing').
                    1.2 Form of Payment. On the Closing Date, (i) the Investor
shall pay the Purchase Price (as defined below) (less the amounts withheld
pursuant to Section 12.12) to the Company for the Note and the Warrant to be
issued and sold to the Investor at the Closing, by wire transfer of immediately
available funds in accordance with the Company's written wire instructions and
(ii) immediately following the Company's receipt of such amount, the Company
shall deliver to the Investor (x) the Note and (y) the Warrant, in each case,
duly executed on behalf of the Company and registered in the name of the
Investor or its designee.
          2. Purchase Price. The purchase price for the Note and the Warrant to
be purchased by the Investor (the 'Purchase Price')shall be $1,000,000. The Note
will be issued with an original issue discount of approximately 33.33%.
          3. Closing Date. The date and time of the Closing (the 'Closing
Date')shall be 10:00 a.m. (New York City time), on the first (1st) Trading Day
(as defined below) (and including the date hereof if a Trading Day) on which the
conditions to the Closing set forth in Section 4.1 below are satisfied or
waived. The Closing shall occur electronically.
          4. Closing Conditions; Certain Covenants.
                    4.1 Conditions to the Closing.
                    (a) Conditions of the Company to the Closing. The obligation
of the Company to sell and issue the Note and the Warrant to the Investor at the
Closing is subject to the fulfillment, to the Company's reasonable satisfaction,
prior to or at the Closing, of each of the following conditions:
                    (i) Representations and Warranties. The representations and
warranties of the Investor contained in this Agreement (x) that are not
qualified by 'materiality' shall have been true and correct in all material
respects when made and shall be true and correct in all material respects as of
the Closing Date with the same force and effect as if made on such dates, except
to the extent such representations and warranties are as of another date, in
which case, such representations and warranties shall be true and correct in all
material respects as of such other date and (y) that are qualified by
'materiality' shall have been true and correct when made and shall be true and
correct as of the Closing Date with the same force and effect as if made on such
dates, except to the extent such representations and warranties are as of
another date, in which case, such representations and warranties shall be true
and correct as of such other date.
                    (ii) Registration Rights Agreement. The Investor shall have
duly executed and delivered the Registration Rights Agreement to the Company.
2

 

--------------------------------------------------------------------------------

 
                    (iii) No Injunction. No statute, regulation, order, decree,
writ, ruling or injunction shall have been enacted, entered, promulgated,
threatened or endorsed by any court or governmental authority of competent
jurisdiction which prohibits the consummation of or which would materially
modify or delay any of the transactions contemplated by the Transaction
Documents.
                    (b) Conditions to the Investor to the Closing. The
obligation of the Investor to purchase the Note and the Warrant to be issued to
the Investor at the Closing is subject to the satisfaction, or (where legally
permissible) the waiver by the Investor, on the Closing Date, of each of the
following conditions:
                    (i) Representations and Warranties. The representations and
warranties of the Company contained in this Agreement (x) that are not qualified
by 'materiality' or 'Material Adverse Effect' shall have been true and correct
in all material respects when made and shall be true and correct in all material
respects as of the Closing Date with the same force and effect as if made on
such dates, except to the extent such representations and warranties are as of
another date, in which case, such representations and warranties shall be true
and correct in all material respects as of such other date and (y) that are
qualified by 'materiality' or 'Material Adverse Effect' shall have been true and
correct when made and shall be true and correct as of the Closing Date with the
same force and effect as if made on such dates, except to the extent such
representations and warranties are as of another date, in which case, such
representations and warranties shall be true and correct as of such other date.
                    (ii) Performance of the Company. The Company shall have
performed, satisfied and complied in all material respects with all covenants,
agreements and conditions required by this Agreement and the Registration Rights
Agreement to be performed, satisfied or complied with by the Company at or prior
to the Closing Date. The Company shall have delivered to the Investor on the
Closing Date a written certification by an executive officer of the Company to
the foregoing substantially in the form attached hereto as Exhibit D.
                    (iii) No Suspension of Trading in or Notice of Delisting of
Common Stock. Trading in the Common Stock shall not have been suspended by the
Commission, the Trading Market or the FINRA (except for any suspension of
trading of less than fourteen (14) days, which suspension shall be terminated
prior to the Closing Notice Date), the Company shall not have received any final
and non-appealable notice that the listing or quotation of the Common Stock on
the Trading Market shall be terminated on a date certain (unless, prior to such
date certain, the Common Stock is listed or quoted on any other Trading Market),
trading in securities generally as reported on the Trading Market shall not have
been suspended or limited, nor shall a banking moratorium have been declared
either by the U.S. or New York State authorities (except for any suspension,
limitation or moratorium which shall be terminated prior to the Closing Notice
Date), there shall not have been imposed any suspension of electronic trading or
settlement services by the Depository Trust Company ('DTC')with respect to the
Common Stock that is continuing, the Company shall not have received any notice
from DTC to the effect that a suspension of electronic trading or settlement
services by DTC with respect to the Common Stock is being imposed or is
contemplated (unless, prior to such suspension, DTC shall have notified the
Company in writing that DTC has determined not to impose any such suspension).
3

 

--------------------------------------------------------------------------------

 
                    (iv) Compliance with Laws. The Company shall have complied
with all applicable federal, state and local governmental laws, rules,
regulations and ordinances in connection with the execution, delivery and
performance of this Agreement and the other Transaction Documents (as defined
below) to which it is a party and the consummation of the transactions
contemplated hereby and thereby, including, without limitation, the Company
shall have obtained all permits and qualifications required by any applicable
state securities or 'Blue Sky' laws for the offer and sale of the Securities by
the Company to the Investor).
                    (v) No Injunction. No statute, regulation, order, decree,
writ, ruling or injunction shall have been enacted, entered, promulgated,
threatened or endorsed by any court or governmental authority of competent
jurisdiction which prohibits the consummation of or which would materially
modify or delay any of the transactions contemplated by the Transaction
Documents.
                    (vi) No Proceedings or Litigation. No action, suit or
proceeding before any arbitrator or any court or governmental authority shall
have been commenced or threatened, and no inquiry or investigation by any
governmental authority shall have been commenced or threatened, against the
Company or any Subsidiary, or any of the officers, directors or affiliates of
the Company or any Subsidiary, seeking to restrain, prevent or change the
transactions contemplated by the Transaction Documents, or seeking material
damages in connection with such transactions.
                    (vii) Listing of Securities. All of the Conversion Shares
and Warrant Shares that may be issued pursuant to the Note and Warrant,
respectively, shall have been approved for listing or quotation on the Trading
Market as of the Closing Date, in each case, without regard to any limitations
on conversion or exercise set forth in the Note or Warrant, respectively,
subject only to notice of issuance.
                    (viii) No Material Adverse Effect. No condition, occurrence,
state of facts or event constituting a Material Adverse Effect shall have
occurred and be continuing.
                    (ix) Opinion of Counsel. On the Closing Date, the Investor
shall have received an opinion from outside counsels to the Company, dated the
Closing Date, in the form mutually agreed to by the parties hereto prior to the
date hereof.
                    (x) Note and Warrant. At the Closing, the Company shall have
tendered to the Investor the Note and Warrant.
                    (xi) Registration Rights Agreement. The Company shall have
duly executed and delivered the Registration Rights Agreement to the Investor.
                    (xii) Current Public Information. All reports, schedules,
registrations, forms, statements, information and other documents required to
have been filed by the
4

 

--------------------------------------------------------------------------------

 
Company with the Commission pursuant to the reporting requirements of the 1934
Act, including all material required to have been filed pursuant to Section
13(a) or 15(d) of the 1934 Act, shall have been filed with the Commission under
the 1934 Act.
                    4.2 Reserved.
                    4.3 Securities Law Disclosure; Publicity. The Company shall
(a) by 9:00 a.m. (New York City time) on the Trading Day immediately following
the Closing Date, issue a press release in form and substance reasonably
acceptable to the Investor disclosing the material terms of the transactions
contemplated hereby (the 'Press Release')and (b) by the fourth Trading Date
following the Closing Date, issue a Current Report on Form 8-K (the 'Current
Report') disclosing the material terms of the transactions contemplated hereby,
and including the Transaction Documents as exhibits thereto, within the time
required by the 1934 Act. From and after the issuance of the Press Release, the
Company represents to the Investor that the Company shall have publicly
disclosed all material, non-public information delivered to the Investor as of
such time by the Company or any of its subsidiaries, or any of their respective
officers, directors, employees or agents in connection with the transactions
contemplated by the Transaction Documents. The Company shall afford the Investor
and its counsel with a reasonable opportunity to review and comment upon, shall
consult with the Investor and its counsel on the form and substance of, and
shall give due consideration to all such comments from the Investor or its
counsel on, any press release, Commission filing or any other public disclosure
made by or on behalf of the Company relating to the Investor, its purchases
hereunder or any aspect of the Transaction Documents or the transactions
contemplated thereby, prior to the issuance, filing or public disclosure
thereof, and the Company shall not issue, file or publicly disclose any such
information to which the Investor shall object. For the avoidance of doubt, the
Company shall not be required to submit for review any such disclosure contained
in periodic reports filed with the Commission under the Exchange Act if it shall
have previously provided the same disclosure for review in connection with a
previous filing.
                    4.4 Legends. The Securities may only be disposed of in
compliance with state and federal securities laws. In connection with any
transfer of Securities other than pursuant to an effective registration
statement or Rule 144 (as defined below), to the Company or to an affiliate of
the Investor or in connection with a pledge, the Company may require the
transferor thereof to provide to the Company an opinion of the Company's
counsel, the form and substance of which opinion shall be reasonably
satisfactory to the Company, to the effect that such transfer does not require
registration of such transferred Securities under the 1933 Act. The Investor
understands that the certificate or other instrument representing the Note and
the Warrant and the stock certificates representing the Conversion Shares and
the Warrant Shares, respectively, except as set forth below, shall bear any
legends as required by applicable state securities or 'Blue Sky' laws in
addition to a restrictive legend in substantially the following form (and a
stop-transfer order may be placed against transfer of such stock certificates):
          [NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS
CERTIFICATE NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE [CONVERTIBLE]
[EXERCISABLE] HAVE BEEN] [THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE
NOT BEEN] REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE
5

 

--------------------------------------------------------------------------------

 
OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN
EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF
1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL TO THE HOLDER (IF REQUESTED BY
THE COMPANY), IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION
IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD OR ELIGIBLE TO BE SOLD
PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING,
THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR
OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.
          The Company shall use its reasonable best efforts to cause its
transfer agent to remove the legend set forth above and to issue a certificate
without such legend to the holder of the Securities upon which it is stamped, or
to issue to such holder by electronic delivery at the applicable balance account
at DTC, unless otherwise required by state securities or 'blue sky' laws, at
such time as (i) such Securities are registered for resale under the 1933 Act,
(ii) in connection with a sale, assignment or other transfer, such holder
provides the Company with an opinion of counsel, in a form generally acceptable
to the Company's legal counsel and the Transfer Agent, to the effect that such
sale, assignment or transfer of the Securities may be made without registration
under the 1933 Act, (ii) if the holding period (as determined under Rule 144)
for such Securities is at least six months, but less than one year, such holder
provides the Company and its legal counsel with reasonable assurance in writing
that the Securities are being sold, assigned or transferred pursuant to Rule 144
or Rule 144A or (iii) if the holding period (as determined under Rule 144) for
such Securities is at least one year, such holder provides the Company and its
legal counsel with reasonable assurance in writing that the Securities can be
sold, assigned or transferred pursuant to Rule 144 or Rule 144A. In furtherance
of the foregoing, the Company agrees that, following the Effective Date or at
such time as such legend is not required pursuant to this Section 4.4, the
Company shall, no later than three Trading Days following the delivery by the
Investor to the Company or the Transfer Agent of a certificate representing
Conversion Shares or Warrant Shares issued with a restrictive legend (such third
Trading Day, the 'Legend Removal Date'), either: (A) issue and deliver (or cause
to be issued and delivered) to the Investor a certificate representing such
Conversion Shares or Warrant Shares, as applicable, that is free from all
restrictive and other legends or (B) cause the Transfer Agent to credit the
Investor's or its designee's account at DTC through its Deposit/Withdrawal at
Custodian (DWAC) system with a number of shares of Common Stock equal to the
number of Conversion Shares or Warrant Shares, as applicable, represented by the
certificate so delivered by the Investor. If the Company fails on or prior to
the Legend Removal Date to either (i) issue and deliver (or cause to be issued
and delivered) to the Investor a certificate representing the Conversion Shares
or Warrant Shares, as applicable, that is free from all restrictive and other
legends or (ii) cause the Transfer Agent to credit the balance account of the
Investor or its designee at DTC through its Deposit/Withdrawal at Custodian
(DWAC) system with a number of shares of Common Stock equal to the number of the
Conversion Shares or Warrant Shares, as applicable, represented by the
certificate delivered by the Investor pursuant hereto (a 'Delivery Failure'),and
if on or after the Legend Removal Date the Investor purchases (in an open market
transaction or otherwise) shares of Common Stock to deliver in satisfaction of a
sale by the Investor of shares of Common Stock that the Investor anticipated
receiving from the Company
6

 

--------------------------------------------------------------------------------

 
without any restrictive legend, then the Company shall, within three Trading
Days after the Investor's request, pay cash to the Investor in an amount equal
to the Investor's total purchase price (including brokerage commissions, if any)
for the shares of Common Stock so purchased, at which point the Company's
obligation to deliver a certificate or credit the Investor's or its designee's
account at DTC for such shares of Common Stock shall terminate and such shares
shall be cancelled(the 'Buy-In Remedy'). For the avoidance of doubt, with
respect to any given Delivery Failure, the Investor shall be entitled, at the
election of the Investor, to recovery either pursuant to this Buy-In Remedy or
Section 3(c)(ii) of the Note, but not both.
                    4.5 Sales of Stock.
                    (a) Investor hereby agrees that, for so long as Investor
owns any Notes, such Investor shall not maintain a Net Short Position (as
defined below).
                    (b) For purposes hereof, a 'Net Short Position' by a person
means a position whereby such person has executed one or more sales of Common
Stock that is marked as a short sale (but not including any sale marked 'short
exempt') and that is executed at a time when the Investor has no equivalent
offsetting long position in the Common Stock (or is deemed to have a long
position hereunder or otherwise in accordance with Regulation SHO of the 1934
Act). For purposes of determining whether the Investor has an equivalent
offsetting long position in the Common Stock, all Common Stock (A) that is owned
by the Investor, (B) that may be issued as Interest Shares pursuant to the terms
of the Notes issuable to the Investor on the Closing Date or, after the Closing
Date, then held by the Investor or (C) that would be issuable upon conversion or
exercise in full of all Securities issuable to the Investor on the Closing Date
or, after the Closing Date, then held by the Investor (assuming that such
Securities were then fully convertible or exercisable, notwithstanding any
provisions to the contrary, and giving effect to any conversion or exercise
price adjustments that would take effect given only the passage of time) shall
be deemed to be held long by the Investor.
                    4.6 Reservation of Shares. So long as any Notes or Warrants
remain outstanding, the Company shall take all action necessary to at all times
have authorized, and reserved for the purpose of issuance, no less than the sum
of (i) 100% of the maximum number of shares of Common Stock issuable upon
conversion of all the Notes then outstanding (assuming for purposes hereof, that
the Notes are convertible at the Conversion Price (as defined in the Notes) and
without regard to any limitations on the conversion of the Notes set forth
therein), and (ii) 100% of the maximum number of Interest Shares issuable
pursuant to the terms of the Notes then outstanding from the Closing Date
through the twelve month anniversary of the Closing Date (determined as if
issued on the Trading Day immediately preceding the Closing Date without taking
into account any limitations on the issuance of securities set forth in the
Notes) and (iii) 100% of the maximum number of Warrant Shares issuable upon
exercise of all the Warrants then outstanding (without regard to any limitations
on the exercise of the Warrants set forth therein).
          5. Representations and Warranties of the Company. Except as set forth
in the Disclosure Schedules, which Disclosure Schedules shall be deemed a part
hereof and shall qualify any representation or otherwise made herein to the
extent of the disclosure contained in the corresponding section of the
Disclosure Schedules, the Company hereby makes the following representations and
warranties to the Investor as of the Closing Date:
7

 

--------------------------------------------------------------------------------

 
                    5.1 Organization, Good Standing and Qualification. The
Company is a corporation duly organized, validly existing and in good standing
under the laws of the State of Nevada. The Company is duly qualified to transact
business and is in good standing in each jurisdiction in which the failure to so
qualify would have a Material Adverse Effect.
                    5.2 Capitalization. As of the date hereof, the authorized
capital stock of the Company consists of (i) 100,000,000 shares of Common Stock,
of which, 42,685,852 are issued and outstanding and 915,450 shares are reserved
for issuance pursuant to Convertible Securities (as defined below) (other than
the Notes and the Warrants) and (ii) 5,000,000 shares of preferred stock, of
which none are issued and outstanding. A complete capitalization table of the
Company as of the date hereof is attached hereto as Schedule 5.2 (including,
without limitation, all outstanding Convertible Securities). No shares of Common
Stock are held in treasury. All of such outstanding shares are duly authorized
and have been, or upon issuance will be, validly issued and are fully paid and
nonassessable. 17,358,920 shares of the Company's issued and outstanding Common
Stock on the date hereof are as of the date hereof owned by Persons who are
'affiliates' (as defined in Rule 405 of the 1933 Act and calculated based on the
assumption that only officers, directors and holders of at least 10% of the
Company's issued and outstanding Common Stock are 'affiliates' without conceding
that any such Persons are 'affiliates' for purposes of federal securities laws)
of the Company or any of its Subsidiaries. To the Company's Knowledge, except as
disclosed in the Public Reports, no Person owns 10% or more of the Company's
issued and outstanding shares of Common Stock (calculated based on the
assumption that all Convertible Securities (as defined below), whether or not
presently exercisable or convertible, have been fully exercised or converted (as
the case may be) taking account of any limitations on exercise or conversion
(including 'blockers') contained therein without conceding that such identified
Person is a 10% stockholder for purposes of federal securities laws), (i) None
of the Company's or any Subsidiary's capital stock is subject to preemptive
rights or any other similar rights or any Encumbrances suffered or permitted by
the Company or any Subsidiary; (ii) except as disclosed in Schedule Schedule 5.2
(ii), there are no outstanding options, warrants, scrip, rights to subscribe to,
calls or commitments of any character whatsoever relating to, or securities or
rights convertible into, or exercisable or exchangeable for, any capital stock
of the Company or any of its Subsidiaries, or contracts, commitments,
understandings or arrangements by which the Company or any of its Subsidiaries
is or may become bound to issue additional capital stock of the Company or any
of its Subsidiaries or options, warrants, scrip, rights to subscribe to, calls
or commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any capital stock of the
Company or any of its Subsidiaries; (iii) other than as set forth on Schedule
5.2(iii), there are no outstanding debt securities, notes, credit agreements,
credit facilities or other agreements, documents or instruments evidencing
Indebtedness of the Company or any of its Subsidiaries or by which the Company
or any of its Subsidiaries is or may become bound; (iv) there are no financing
statements securing obligations in any amounts filed in connection with the
Company or any of its Subsidiaries; (v) except as set forth on Schedule 5.2(v),
there are no agreements or arrangements under which the Company or any of its
Subsidiaries is obligated to register the sale of any of their securities under
the 1933 Act (except pursuant to the Registration Rights Agreement); (vi) there
are no outstanding securities or instruments of the Company or any of its
Subsidiaries which contain any redemption or similar provisions, and there are
no contracts, commitments, understandings or arrangements by which the Company
or any of its Subsidiaries is or may become bound to redeem a security of the
Company or any of its
8

 

--------------------------------------------------------------------------------

 
Subsidiaries; (vii) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Securities; (viii) neither the Company nor any Subsidiary has any stock
appreciation rights or 'phantom stock' plans or agreements or any similar plan
or agreement; and (ix) neither the Company nor any of its Subsidiaries have any
liabilities or obligations required to be disclosed in the Public Reports which
are not so disclosed in the Public Reports, other than those incurred in the
ordinary course of the Company's or its Subsidiaries' respective businesses and
which, individually or in the aggregate, do not or could not reasonably be
expected to have a Material Adverse Effect.
                    5.3 Authorization; Enforcement. All corporate action on the
part of the Company, its officers, directors and stockholders necessary for the
authorization, execution and delivery of this Agreement, the Note, the Warrant
and the Registration Rights Agreement (the 'Transaction Documents')and the
performance of all obligations of the Company hereunder and thereunder, and the
authorization (or reservation for issuance), sale and issuance of the Note and
the Warrant, and the Common Stock into which the Note and the Warrant are
convertible or exercisable, as applicable, have been taken on or prior to the
date hereof. Each of the Transaction Documents has been duly executed by the
Company and, when delivered in accordance with the terms hereof and thereof,
will constitute the valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, except: (i) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors' rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.
                    5.4 Valid Issuance of the Conversion Shares and Warrant
Shares; Reservation of Shares. Each of the Note and Warrant has been duly
authorized and, when issued and paid for in accordance with this Agreement, will
be duly and validly issued, fully paid and nonassessable, free and clear of all
Liens imposed by the Company other than restrictions on transfer under this
Agreement and under applicable state and federal securities laws. Upon
conversion in accordance with the Note or exercise in accordance with the
Warrant (as the case may be), the Conversion Shares and the Warrant Shares,
respectively, when issued and delivered in accordance with the terms of this
Agreement and the Note or the Warrant, as applicable, for the consideration
expressed herein and therein, will be duly and validly issued, fully paid and
non'assessable, free and clear of all Liens imposed by the Company, other than
restrictions on transfer under this Agreement and under applicable state and
federal securities laws. The Company has reserved from its duly authorized
capital stock a sufficient number of shares of Common Stock for issuance of the
Conversion Shares as required by Section 8 of the Note and Warrant Shares as
required by Section 1(g) of the Warrant.
                    5.5 Offering. Subject to the truth and accuracy of the
Investor's representations set forth in Section 6 of this Agreement, the offer
and issuance of the Securities as contemplated by this Agreement are exempt from
the registration requirements of the Securities Act of 1933, as amended (the
'1933 Act')and the qualification or registration requirements of state
securities laws or other applicable blue sky laws. Neither the Company nor any
authorized agent acting on its behalf will take any action hereafter that would
cause the loss of such exemptions.
9

 

--------------------------------------------------------------------------------

 
                    5.6 Public Reports. The Company is current in its filing
obligations under the 1934 Act, including without limitation as to its filings
of Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q and Current
Reports on Form 8-K (collectively, the 'Public Reports'). The Public Reports do
not contain any untrue statement of a material fact or omit to state any fact
necessary to make any statement therein not misleading. The financial statements
included within the Public Reports for the fiscal year ended December 31, 2013
and for each quarterly period thereafter (the 'Financial Statements')have been
prepared in accordance with generally accepted accounting principles
('GAAP')applied on a consistent basis throughout the periods indicated and with
each other, except that unaudited Financial Statements may not contain all
footnote required by generally accepted accounting principles. The Financial
Statements fairly present, in all material respects, the financial condition and
operating results of the Company as of the dates, and for the periods, indicated
therein, subject in the case of unaudited Financial Statements to normal
year-end audit adjustments.
                    5.7 Compliance With Laws. The Company has not violated any
law or any governmental regulation or requirement which violation has had or
would reasonably be expected to have a Material Adverse Effect on its business
and the Company has not received written notice of any such violation.
                    5.8 Violations. The consummation of the transactions
contemplated by the Transaction Documents and all other documents and
instruments required to be delivered in connection therewith will not result in
or constitute any of the following: (a) a violation of any provision of the
articles of incorporation, bylaws or other governing documents of the Company;
(b) a violation of any provisions of any applicable law or of any writ or decree
of any court or governmental instrumentality; (c) a default or an event that,
with notice or lapse of time or both, would be a default, breach, or violation
of a lease, license, promissory note, conditional sales contract, commitment,
indenture, mortgage, deed of trust, or other agreement, instrument, or
arrangement to which the Company is a party or by which the Company or its
property is bound; (d) an event that would permit any party to terminate any
agreement or to accelerate the maturity of any indebtedness or other obligation
of the Company; or (e) the creation or imposition of any lien, pledge, option,
security agreement, equity, claim, charge, encumbrance or other restriction or
limitation on the capital stock or on any of the properties or assets of the
Company.
                    5.9 Consents; Waivers. No consent, waiver, approval or
authority of any nature, or other formal action, by any Person, firm or
corporation, or any agency, bureau or department of any government or any
subdivision thereof, not already obtained, is required in connection with the
execution and delivery of the Transaction Documents by the Company or the
consummation by the Company of the transactions provided for herein and therein.
                    5.10 Sarbanes-Oxley Act. The Company is in compliance with
any and all applicable requirements of the Sarbanes-Oxley Act of 2002 that are
effective as of the date hereof, and any and all applicable rules and
regulations promulgated by the Commission thereunder that are effective as of
the date hereof.
                    5.11 Absence of Litigation. There is no action, suit,
proceeding, inquiry or investigation before or by any court, public board,
government agency, self-regulatory organization or body pending or, to the
knowledge of the Company, threatened against or affecting the Company, the
Common Stock or any of the Company's officers or directors in their capacities
as such.
10

 

--------------------------------------------------------------------------------

 
                    5.12 Material Changes; Undisclosed Events, Liabilities or
Developments. Since the date of the latest audited financial statements included
within the Public Reports, except as specifically disclosed in a subsequent
Public Report filed prior to the date hereof: (i) there has been no event,
occurrence or development that has had or that could reasonably be expected to
result in a Material Adverse Effect, (ii) the Company has not incurred any
liabilities (contingent or otherwise) other than (A) trade payables and accrued
expenses incurred in the ordinary course of business consistent with past
practice and (B) liabilities not required to be reflected in the Company's
financial statements pursuant to GAAP or disclosed in filings made with the
Commission, (iii) the Company has not altered its method of accounting, (iv) the
Company has not declared or made any dividend or distribution of cash or other
property to its stockholders or purchased, redeemed or made any agreements to
purchase or redeem any shares of its capital stock and (v) the Company has not
issued any equity securities to any officer, director or affiliate, except
pursuant to existing Company stock option plans. The Company does not have
pending before the Commission any request for confidential treatment of
information. Except for the issuance of the Securities contemplated by this
Agreement, no event, liability, fact, circumstance, occurrence or development
has occurred or exists or is reasonably expected to occur or exist with respect
to the Company or its Subsidiaries or their respective businesses, properties,
operations, assets or financial condition, that would be required to be
disclosed by the Company under applicable securities laws at the time this
representation is made or deemed made that has not been publicly disclosed at
least one Trading Day prior to the date that this representation is made.
                    5.13 Intellectual Property. The Company has, or has rights
to use, all patents, patent applications, trademarks, trademark applications,
service marks, trade names, trade secrets, inventions, copyrights, licenses and
other intellectual property rights and similar rights as described in the Public
Reports as necessary or required for use in connection with their respective
businesses and which the failure to so have could have a Material Adverse Effect
(collectively, the 'Intellectual Property Rights'). None of, and the Company has
not received a notice (written or otherwise) that any of, the Intellectual
Property Rights has expired, terminated or been abandoned, or is expected to
expire or terminate or be abandoned, within two (2) years from the date of this
Agreement. The Company has not received, since the date of the latest audited
financial statements included within the Public Reports, a written notice of a
claim or otherwise has any knowledge that the Intellectual Property Rights
violate or infringe upon the rights of any Person, except as could not have or
reasonably be expected to not have a Material Adverse Effect. To the knowledge
of the Company, all such Intellectual Property Rights are enforceable and there
is no existing infringement by another Person of any of the Intellectual
Property Rights. The Company has taken reasonable security measures to protect
the secrecy, confidentiality and value of all of their intellectual properties,
except where failure to do so could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
                    5.14 Registration Rights. Other than the Investor or as set
forth in the Public Reports, no Person has any right to cause the Company to
effect the registration under the 1933 Act of any securities of the Company.
11

 

--------------------------------------------------------------------------------

 
                    5.15 Disclosure. Except with respect to the material terms
and conditions of the transactions contemplated by the Transaction Documents,
the Company confirms that neither it nor any other Person acting on its behalf
has provided the Investor or its agents or counsel with any information that it
believes constitutes or might constitute material, non-public information. The
Company understands and confirms that the Investor will rely on the foregoing
representation in effecting transactions in securities of the Company. All of
the disclosure furnished by or on behalf of the Company to the Investor
regarding the Company and its Subsidiaries, their respective businesses and the
transactions contemplated hereby, including the Disclosure Schedules to this
Agreement, is true and correct in all material respects and does not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements made therein, in light of the circumstances
under which they were made, not misleading. The press releases disseminated by
the Company during the twelve months preceding the date of this Agreement taken
as a whole do not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made and when made, not misleading. The Company acknowledges and agrees that the
Investor does not make nor has made any representations or warranties with
respect to the transactions contemplated hereby other than those specifically
set forth in Section 6 hereof.
                    5.16 No Integrated Offering. Assuming the accuracy of the
Investor's representations and warranties set forth in Section 6, neither the
Company, nor any of its affiliates, nor any Person acting on its or their behalf
has, directly or indirectly, made any offers or sales of any security or
solicited any offers to buy any security, under circumstances that would cause
this offering of the Securities to be integrated with prior offerings by the
Company for purposes of (i) the 1933 Act which would require the registration of
any such securities under the 1933 Act, or (ii) any applicable shareholder
approval provisions of any Trading Market on which any of the securities of the
Company are listed or designated.
                    5.17 Seniority. As of the Closing Date, no Indebtedness or
other claim against the Company is senior to the Note in right of payment,
whether with respect to interest or upon liquidation or dissolution, or
otherwise, other than indebtedness secured by purchase money security interests
(which is senior only as to underlying assets covered thereby) and capital lease
obligations (which is senior only as to the property covered thereby).
                    5.18 Bankruptcy Status; Indebtedness. The Company has no
current intention or expectation to file for reorganization or liquidation under
the bankruptcy or reorganization laws of any jurisdiction within one year from
the Closing Date. Schedule 5.18 sets forth as of the date hereof all outstanding
secured and unsecured Indebtedness (as defined below) of the Company or any
Subsidiary, or for which the Company or any Subsidiary has commitments. For the
purposes of this Agreement, 'Indebtedness'means (x) any liabilities for borrowed
money or amounts owed in excess of $100,000 (other than trade accounts payable
incurred in the ordinary course of business), (y) all guaranties, endorsements
and other contingent obligations in respect of indebtedness of others, whether
or not the same are or should be reflected in the Company's consolidated balance
sheet (or the notes thereto), except guaranties by endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of business; and (z) the present value of any lease payments in excess of
$100,000 due under leases required to be capitalized in accordance with GAAP.
The Company is not in default with respect to any Indebtedness.
12

 

--------------------------------------------------------------------------------

 
                    5.19 Regulation M Compliance. The Company has not, and to
its knowledge no one acting on its behalf has, (i) taken, directly or
indirectly, any action designed to cause or to result in the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of any of the Securities, (ii) sold, bid for, purchased, or paid any
compensation for soliciting purchases of, any of the Securities, or (iii) paid
or agreed to pay to any Person any compensation for soliciting another to
purchase any other securities of the Company.
                    5.20 No Disqualification Events. None of the Company, any of
its predecessors, any affiliated issuer, any director, executive officer, other
officer of the Company participating in the offering contemplated hereby, any
beneficial owner of 20% or more of the Company's outstanding voting equity
securities, calculated on the basis of voting power, nor any promoter (as that
term is defined in Rule 405 under the 1933 Act) connected with the Company in
any capacity at the time of sale (each, an 'Issuer Covered Person')is subject to
any of the 'Bad Actor' disqualifications described in Rule 506(d)(l)(i) to
(viii) under the 1933 Act (a 'Disqualification Event'), except for a
Disqualification Event covered by Rule 506(d)(2) or (d)(3). The Company has
exercised reasonable care to determine whether any Issuer Covered Person is
subject to a Disqualification Event.
          6. Representations and Warranties of the Investor. The Investor hereby
represents, warrants and covenants that:
                    6.1 Authorization. The Investor has full power and authority
to enter into this Agreement, to perform its obligations hereunder and to
consummate the transactions contemplated hereby and has taken all action
necessary to authorize the execution and delivery of this Agreement and the
Registration Rights Agreement, the performance of its obligations hereunder and
thereunder and the consummation of the transactions contemplated hereby and
thereby.
                    6.2 No Public Sale or Distribution. The Investor is (i)
acquiring the Note and the Warrant, and (ii) upon conversion of the Note will
acquire the Conversion Shares and (iii) upon exercise of the Warrant will
acquire the Warrant Shares for its own account, not as a nominee or agent, and
not with a view towards, or for resale in connection with, the public sale or
distribution of any part thereof, except pursuant to sales registered or
exempted under the 1933 Act. The Investor is acquiring the Securities hereunder
in the ordinary course of its business. The Investor does not presently have any
contract, agreement, undertaking, arrangement or understanding, directly or
indirectly, with any Person to sell, transfer, pledge, assign or otherwise
distribute any of the Securities.
                    6.3 Accredited Investor Status; Investment Experience. The
Investor is an 'accredited investor' as that term is defined in Rule 501(a) of
Regulation D. The Investor can bear the economic risk of its investment in the
Securities, and has such knowledge and experience in financial and business
matters that it is capable of evaluating the merits and risks of an investment
in the Securities.
13

 

--------------------------------------------------------------------------------

 
                    6.4 Reliance on Exemptions. The Investor understands that
the Securities are being offered and sold to it in reliance on specific
exemptions from the registration requirements of United States federal and state
securities laws and that the Company is relying in part upon the truth and
accuracy of, and the Investor's compliance with, the representations,
warranties, agreements, acknowledgments and understandings of the Investor set
forth herein in order to determine the availability of such exemptions and the
eligibility of the Investor to acquire the Securities.
                    6.5 Information. The Investor and its advisors, if any, have
been furnished with all materials relating to the business, finances and
operations of the Company and materials relating to the offer and sale of the
Securities which have been requested by the Investor. The Investor and its
advisors, if any, have been afforded the opportunity to ask questions of the
Company. Neither such inquiries nor any other due diligence investigations
conducted by the Investor or its advisors, if any, or its representatives shall
modify, amend or affect the Investor's right to rely on the Company's
representations and warranties contained herein. The Investor understands that
its investment in the Securities involves a high degree of risk. The Investor
has sought such accounting, legal and tax advice as it has considered necessary
to make an informed investment decision with respect to its acquisition of the
Securities. The Investor is relying solely on its own accounting, legal and tax
advisors, and not on any statements of the Company or any of its agents or
representatives, for such accounting, legal and tax advice with respect to its
acquisition of the Securities and the transactions contemplated by this
Agreement.
                    6.6 No Governmental Review. The Investor understands that no
United States federal or state agency or any other government or governmental
agency has passed on or made any recommendation or endorsement of the Securities
or the fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.
                    6.7 Validity; Enforcement; No Conflicts. This Agreement and
each Transaction Document to which the Investor is a party have been duly and
validly authorized, executed and delivered on behalf of the Investor and shall
constitute the legal, valid and binding obligations of the Investor enforceable
against the Investor in accordance with their respective terms, except as such
enforceability may be limited by general principles of equity or to applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and other
similar laws relating to, or affecting generally, the enforcement of applicable
creditors' rights and remedies. The execution, delivery and performance by the
Investor of this Agreement and each Transaction Document to which the Investor
is a party and the consummation by the Investor of the transactions contemplated
hereby and thereby will not (i) result in a violation of the organizational
documents of the Investor or (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Investor is
a party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities or 'Blue Sky' laws)
applicable to the Investor, except in the case of clause (ii) above, for such
conflicts, defaults or rights which would not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on the ability of the
Investor to perform its obligations hereunder.
14

 

--------------------------------------------------------------------------------

 
                    6.8 Organization and Standing. The Investor is a company
duly organized, validly existing and in good standing under the laws of the
British Virgin Islands.
                    6.9 No Disqualification Events. None of the Investor, any of
its predecessors, any affiliates of the Investor, any director, executive
officer, other officer of the Investor, (each, an 'Investor Covered Person' and,
together, 'Investor Covered Persons') is subject to any of the 'Bad Actor'
disqualifications described in Rule 506(d)(l)(i) to (viii) under the Securities
Act (an 'Investor Disqualification Event'), except for a Investor
Disqualification Event covered by Rule 506(d)(2) or (d)(3). The Investor has
exercised reasonable care to determine whether any Investor Covered Person is
subject to a Disqualification Event. The Investor has complied, to the extent
applicable, with its disclosure obligations under Rule 506(e).
                    6.10 Brokers or Finders. The Investor represents and
warrants, to the best of its knowledge, that no finder, broker, agent, financial
advisor or other intermediary, nor any purchaser representative or any
broker-dealer acting as a broker, is entitled to any compensation in connection
with the transactions contemplated by this Agreement or the transactions
contemplated hereby.
                    6.11 Ability to Perform. There are no actions, suits,
proceedings or investigations pending against Investor or Investor's assets
before any court or governmental agency (nor is there any threat thereof) which
would impair in any way Investor's ability to enter into and fully perform its
commitments and obligations under this Agreement or the transactions
contemplated hereby.
          7. Use of Proceeds. The Investor acknowledges that the Company will
use the proceeds received from the purchase of the Note and Warrant for, among
other things, (i) costs and expenses relating to the sale of the Note and
Warrant to the Investor and (ii) general working capital purposes.
          8. Rule 144 Availability; Public Information. At all times during the
period commencing on the six (6) month anniversary of the Closing Date and
ending at such time that all of the Securities can be sold without the
requirement to be in compliance with Rule 144(c)(1) under the 1933 Act and
otherwise without restriction or limitation pursuant to Rule 144 under the 1933
Act, the Company shall use its reasonable best efforts to ensure the
availability of Rule 144 under the 1933 Act to the Investor with regard to the
Conversion Shares and the Warrant Shares (assuming a cashless exercise of the
Warrant), including compliance with Rule 144(c)(1) under the 1933 Act. If, (i)
at any time during the period commencing from the six (6) month anniversary of
the Closing Date and ending on the first anniversary of the Closing Date, the
Company shall fail for any reason to satisfy the current public information
requirement under Rule 144(c) under the 1933 Act (a 'Public Information
Failure'), or (ii) the Company shall fail to take such action as is reasonably
requested by the Investor to enable the Investor to sell the Conversion Shares
and the Warrant Shares (assuming a cashless exercise of the Warrant) pursuant to
Rule 144 under the 1933 Act (including, without limitation, delivering all such
legal opinions, consents, certificates, resolutions and instructions to the
Company's transfer agent as may be reasonably requested from time to time by the
Investor and otherwise fully cooperate with Investor and Investor's broker to
effect such sale of securities pursuant to Rule 144 under the 1933 Act) (a
'Process Failure'),then, in either case, in addition to the Investor's other
available remedies, the Company shall pay to a Investor, in cash, as liquidated
damages and not
15

 

--------------------------------------------------------------------------------

 
as a penalty, by reason of any such delay in or reduction of its ability to sell
the Securities, an amount in cash equal to two percent (2.0%) of the aggregate
Purchase Price of the Investor's Securities on the day of a Public Information
Failure or Process Failure, as applicable, and on every thirtieth (30th) day
(pro rated for periods totaling less than thirty days) thereafter until (a) in
the case of a Process Failure, the date such Process Failure is cured, or (b) in
the case of a Public Information Failure, the earlier of (1) the date such
Public Information Failure is cured and (b) such time that such public
information is no longer required for the Investor to transfer the Conversion
Shares or the Warrant Shares (assuming a cashless exercise of the Warrant)
pursuant to Rule 144 under the 1933 Act. The payments to which the Investor
shall be entitled pursuant to this Section 8 are referred to herein as 'Rule 144
Failure Payments.'Rule 144 Failure Payments shall be paid on the earlier of (i)
the last day of the calendar month during which such Rule 144 Failure Payments
are incurred and (ii) the third (3rd) Trading Day after the event or failure
giving rise to the Rule 144 Failure Payments is cured.
          9. Indemnification. In consideration of the Investor's execution and
delivery of the Transaction Documents and acquiring the Securities thereunder
and in addition to all of the Company's other obligations under the Transaction
Documents, the Company shall defend, protect, indemnify and hold harmless the
Investor and each holder of any Securities and all of their stockholders,
partners, members, officers, directors, employees and direct or indirect
investors and any of the foregoing Persons' agents or other representatives
(including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (collectively, the
'Indemnitees')from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith (irrespective of whether any such Indemnitee is a party to
the action for which indemnification hereunder is sought), and including
reasonable attorneys' fees and disbursements (the 'Indemnified Liabilities'),
incurred by any Indemnitee as a result of, or arising out of, or relating to (a)
any misrepresentation or breach of any representation or warranty made by the
Company or any Subsidiary in any of the Transaction Documents, (b) any breach of
any covenant, agreement or obligation of the Company or any Subsidiary contained
in any of the Transaction Documents or (c) any cause of action, suit or claim
brought or made against such Indemnitee by a third party (including for these
purposes a derivative action brought on behalf of the Company or any Subsidiary)
and arising out of or resulting from (i) the execution, delivery, performance or
enforcement of any of the Transaction Documents, (ii) any transaction financed
or to be financed in whole or in part, directly or indirectly, with the proceeds
of the issuance of the Securities, or (iii) the status of the Investor or holder
of the Securities as an investor in the Company pursuant to the transactions
contemplated by the Transaction Documents. To the extent that the foregoing
undertaking by the Company may be unenforceable for any reason, the Company
shall make the maximum contribution to the payment and satisfaction of each of
the Indemnified Liabilities which is permissible under applicable law. Except as
otherwise set forth herein, the mechanics and procedures with respect to the
rights and obligations under this Section 9 shall be the same as those set forth
in Section 6 of the Registration Rights Agreement. Notwithstanding anything to
the contrary in this Section 9, the Company shall not be obligated to pay an
Indemnitee any sums otherwise due under this Section 9 if the Company has
already paid the Indemnitee such sums for the same Indemnified Liabilities under
Section 6 of the Registration Rights Agreement.
          10. Reserved.
16

 

--------------------------------------------------------------------------------

 
          11. Reserved.
          12. Miscellaneous
                    12.1 Successors and Assigns. Except as otherwise provided
herein, the terms and conditions of this Agreement shall inure to the benefit of
and be binding upon the respective successors and assigns of the parties
(including transferees of the Securities). Nothing in this Agreement, express or
implied, is intended to confer upon any party, other than the parties hereto or
their respective successors and assigns, any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.
                    12.2 Governing Law; Jurisdiction; Jury Trial. All questions
concerning the construction, validity, enforcement and interpretation of this
Agreement shall be governed by the internal laws of the State of New York,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of New York or any other jurisdictions) that would cause
the application of the laws of any jurisdictions other than the State of New
York . The Company hereby irrevocably submits to the exclusive jurisdiction of
the state and federal courts sitting in New York County, New York , for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
                    12.3 Titles and Subtitles. The titles and subtitles used in
this Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.
                    12.4 Notices. All notices required or permitted hereunder
shall be in writing and shall be deemed effectively given: (a) upon personal
delivery to the party to be notified, (b) when sent by confirmed telex or
facsimile if sent during normal business hours of the recipient; if not, then on
the next Trading Day, (c) five (5) Trading Days after having been sent by
registered or certified mail, return receipt requested, postage prepaid, or (d)
one (1) day after deposit with a nationally recognized overnight courier,
specifying next day delivery, with written verification of receipt. All
communications shall be sent to (a) in the case of the Company, to Medican
Enterprises, Inc., 5955 Edmond Street, Suite 102, Las Vegas Nevada 89118,
Telephone Number: (800) 416-8802, Fax: (702) 825-2660 , Attention: President,
with a copy (which shall not constitute notice) to Ellenoff Grossman & Schole
LLP, 1350 Avenue of the Americas, New York, New York 10105, Telephone Number:
(212) 370-1300, Fax: (212) 370-7889 , Attention:
17

 

--------------------------------------------------------------------------------

 
Lawrence A. Rosenbloom, Esq. or (b) in the case of the Investor, to Himmil
Investments, Ltd., Rodus Building, 4th Floor, Road Town, Tortola, British Virgin
Islands, Telephone Number: (284) 494-8086, Fax: (284) 494-9474, Attention:
Arthur C. Price, Director, with a copy (which shall not constitute notice) to
Jolie Kahn, Esq, 2 Liberty Place, 50 South 16th Street, Suite 3401,
Philadelphia, PA 19102, Telephone Number: (215) 253-6645, Fax: (866) 705-3071.
                    12.5 Finder's Fees. Each party represents that it neither is
nor will be obligated for any finders' fee or commission in connection with this
transaction. The Company shall indemnify and hold harmless each Investor from
any liability for any commission or compensation in the nature of a finders' fee
(and the costs and expenses of defending against such liability or asserted
liability) for which the Company or any of its officers, employees or
representatives is responsible.
                    12.6 Amendments and Waivers. No provision of this Agreement
may be amended other than by a written instrument signed by both parties hereto.
No provision of this Agreement may be waived other than in a written instrument
signed by the party against whom enforcement of such waiver is sought. No
failure or delay in the exercise of any power, right or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power, right or privilege preclude other or further exercises thereof
or of any other right, power or privilege.
                    12.7 Severability. If one or more provisions of this
Agreement are held to be unenforceable under applicable law, such provision
shall be excluded from this Agreement and the balance of the Agreement shall be
interpreted as if such provision were so excluded and shall be enforceable in
accordance with its terms.
                    12.8 Entire Agreement. This Agreement and the documents
referred to herein constitute the entire agreement among the parties and no
party shall be liable or bound to any other party in any manner by any
warranties, representations or covenants except as specifically set forth herein
or therein.
                    12.9 Counterparts. This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Signatures to this
Agreement transmitted by facsimile, by electronic mail in 'portable document
format' ('.pdf'), or by any other electronic means which preserves the original
graphic and pictorial appearance of the Agreement, shall have the same effect as
physical delivery of the paper document bearing the original signature.
                    12.10 Interpretation. Unless the context of this Agreement
clearly requires otherwise, (a) references to the plural include the singular,
the singular the plural, the part the whole, (b) references to any gender
include all genders, (c) 'including' has the inclusive meaning frequently
identified with the phrase 'but not limited to' and (d) references to
'hereunder' or 'herein' relate to this Agreement.
                    12.11 Remedies. In addition to being entitled to exercise
all rights provided herein or granted by law, including recovery of damages, the
Investor and the Company will be entitled to specific performance under the
Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations contained in the Transaction Documents and hereby agree to waive and
not to assert in any action for specific performance of any such obligation the
defense that a remedy at law would be adequate.
18

 

--------------------------------------------------------------------------------

 
                    12.12 Fees and Expenses. Each party shall bear its own fees
and expenses related to the transactions contemplated by the Transaction
Documents; provided, however, that $40,000 heretofore paid by the Company to the
Investor) shall be withheld by the Investor from the Purchase Price at the
Closing as a non-accountable and non-refundable document preparation fee (the
'Document Preparation Fee')in connection with the preparation, negotiation,
execution and delivery of the Transaction Documents and business and legal due
diligence of the Company, and shall be paid directly to the Investor's counsel
on the Closing Date by wire transfer of immediately available funds. For the
avoidance of doubt, the Document Preparation Fee (and any portion thereof) shall
be non-refundable when paid. The Company shall pay all transfer agent fees
(including, without limitation, any fees required for same-day processing of any
instruction letter delivered by the Company, delivery of any legal opinion, and
any conversion or exercise notice delivered by a Investor), stamp taxes and
other taxes and duties levied in connection with the delivery of any Securities
to the Investor.
                    12.13 No Variable Rate Transactions; No Frustration. For so
long as the Note remains outstanding, neither the Company nor any of its
affiliates or Subsidiaries, nor any of its or their respective officers,
employees, directors, agents or other representatives, will, without the prior
written consent of the Investor (which consent may be withheld, delayed or
conditioned in the Investor's sole discretion), effect, enter into, announce or
recommend to its stockholders any agreement, plan, arrangement or transaction
that would or would reasonably be expected to constitute or involve a Variable
Rate Transaction. So long as the Investor or its affiliates hold any Securities,
neither the Company nor any of its affiliates or Subsidiaries, nor any of its or
their respective officers, employees, directors, agents or other
representatives, will, without the prior written consent of the Investor (which
consent may be withheld, delayed or conditioned in the Investor's sole
discretion), effect, enter into, announce or recommend to its stockholders any
agreement, plan, arrangement or transaction that would or would reasonably be
expected to restrict, delay, conflict with or impair the ability or right of the
Company to timely perform its obligations under this Agreement, the Note or the
Warrant, including, without limitation, the obligation of the Company to timely
deliver shares of Common Stock to the Investor or its affiliates in accordance
with this Agreement, the Note or the Warrant.
                    12.14 No Integration. None of the Company, any of its
affiliates (as defined in Rule 501(b) under the 1933 Act), or any person acting
on behalf of the Company or such affiliate will sell, offer for sale, or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
the 1933 Act) which will be integrated with the sale of the Securities in a
manner which would require the registration of the Securities under the 1933 Act
or require stockholder approval under the rules and regulations of the Trading
Market and the Company will take all action that is appropriate or necessary to
assure that its offerings of other securities will not be integrated for
purposes of the 1933 Act or the rules and regulations of the Trading Market,
with the issuance of Securities contemplated hereby.
                    12.15 Volume Restriction. The Investor shall not sell
Conversion Shares on any Trading Day in an amount, in the aggregate, exceeding
(x) if no Market Liquidity Event has occurred on such Trading Day, 10% or (y) if
a Market Liquidity Event has occurred on such Trading Day, 50%, in each case, of
the composite aggregate dollar trading volume of the Common Stock as reported on
Bloomberg, L.P. for such Trading Day.
19

 

--------------------------------------------------------------------------------

 
          13. Additional Defined Terms. In addition to the terms defined
elsewhere in this Agreement, the Note or the Warrant the following terms have
the meanings set forth in this Section 13:
                    13.1 '1934 Act' means the Securities Exchange Act of 1934,
as amended, and the rules and regulations promulgated thereunder.
                    13.2 'Approved Stock Plan' shall have the meaning as set
forth in Section Error! Reference source not found. above.
                    13.3 'Commission' means the United States Securities and
Exchange Commission.
                    13.4 'Convertible Securities' shall have the meaning as set
forth in Section Error! Reference source not found. above.
                    13.5 'Effective Date' means the date that the Initial
Registration Statement (as defined in the Registration Rights Agreement) filed
pursuant to the Registration Rights Agreement has been declared effective by the
Commission.
                    13.6 'Excluded Securities' shall have the meaning as set
forth in Section Error! Reference source not found. above.
                    13.7 'Liens'means a lien, charge pledge, security interest,
encumbrance, right of first refusal, preemptive right or other restriction.
                    13.8 'Market Liquidity Event' means, as of any given Trading
Day, such time as the composite aggregate dollar trading volume of the Common
Stock as reported on Bloomberg, L.P. for such given Trading Day exceeds 12,000
shares of Common Stock (as adjusted for stock splits, stock dividends,
recapitalizations and similar events).
                    13.9 'Material Adverse Effect' means (i) a material adverse
effect on the legality, validity or enforceability of any Transaction Document,
(ii) a material adverse effect on the results of operations, assets, business,
prospects or condition (financial or otherwise) of the Company and the
Subsidiaries, taken as a whole, or (iii) a material adverse effect on the
Company's ability to perform in any material respect on a timely basis its
obligations under any Transaction Document.
                    13.10 'Person' means any individual, partnership, firm,
corporation, limited liability company, association, trust, unincorporated
organization or other entity, as well as any syndicate or group that would be
deemed to be a person under Section 13(d)(3) of the Exchange Act. For all
purposes of this Agreement, violations of the restrictions set forth in this
Section 11 by any Subsidiary or affiliate of the Company, or any officer,
employee, director, agent or other representative of the Company or any of its
Subsidiaries or affiliates shall be deemed a direct breach of this Section 11 by
the Company.
20

 

--------------------------------------------------------------------------------

 
                    13.11 'Registrable Securities' shall have the meaning set
forth in the Registration Rights Agreement.
                    13.12 'Short Sales' shall mean 'short sales' as defined in
Rule 200 promulgated under Regulation SHO under the 1934 Act.
                    13.13 Subsidiary' shall mean any corporation or other entity
of which at least a majority of the securities or other ownership interest
having ordinary voting power for the election of directors or other persons
performing similar functions are at the time owned directly or indirectly by the
Company and/or any of its other Subsidiaries.
                    13.14 'Trading Day' means any day on which the Common Stock
is traded on the Trading Market, provided that 'TradingDay'shall not include any
day on which the Common Stock is scheduled to trade on the Trading Market for
less than 4.5 hours or any day that the Common Stock is suspended from trading
during the final hour of trading on the Trading Market (or if the Trading Market
does not designate in advance the closing time of trading on the Trading Market,
then during the hour ending at 4:00:00 p.m., New York City time) unless such day
is otherwise designated as a Trading Day in writing by the Investor.
                    13.15 'Trading Market' means any of the following markets or
exchanges on which the Common Stock is listed or quoted for trading on the date
in question: the OTC Bulletin Board, The NASDAQ Global Market, The NASDAQ Global
Select Market, The NASDAQ Capital Market, the New York Stock Exchange, NYSE
Arca, the NYSE MKT, or the OTCQX Marketplace or the OTCQB Marketplace operated
by OTC Markets Group Inc. (or any successor to any of the foregoing).
                    13.16 'Variable Rate Transaction' means a transaction in
which the Company or any Subsidiary (i) issues or sells any convertible
securities either (A) at a conversion, exercise or exchange rate or other price
that is based upon and/or varies with the trading prices of or quotations for
the shares of Common Stock at any time after the initial issuance of such
convertible securities, or (B) with a conversion, exercise or exchange price
that is subject to being reset at some future date after the initial issuance of
such Convertible Securities or upon the occurrence of specified or contingent
events directly or indirectly related to the business of the Company or the
market for the Common Stock, including, without limitation, pursuant to any
'weighted average' or 'full-ratchet' anti-dilution provision, or (ii) enters
into any agreement (including, without limitation, an equity line of credit or
an 'at-the-market' offering) whereby the Company or any Subsidiary may sell
securities at a future determined price.
[SIGNATURES ON THE FOLLOWING PAGE]
21

 

--------------------------------------------------------------------------------

 
          IN WITNESS WHEREOF, the parties have caused this Agreement to be duly
executed and delivered as of the date provided above.
 
 
 
 
 
THE COMPANY
 
 
 
 
 
MEDICAN ENTERPRISES, INC.
 
 
 
 
By:
[ex10-5_001.jpg]
 
 
 
 
 
 
Name: Kenneth Williams
 
 
Title: CEO


 

--------------------------------------------------------------------------------

 
          IN WITNESS WHEREOF, the parties have caused this Agreement to be duly
executed and delivered as of the date provided above.
 
 
 
 
 
THE INVESTOR:
 
 
 
 
 
HIMMIL INVESTMENTS, LTD.
 
 
 
 
By:
[ex10-5_002.jpg]
 
 
 
Name: Arthur C. Price
 
 
Title: Director


 

--------------------------------------------------------------------------------

 